DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to application filed December 17, 2020.
Claims 1-19 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
5.	Claims 1-19 are objected to because of the following informalities:  
As to claim 1:
 Lines 2-3,  recited to include the limitation, “each instruction for” should be changed to, for example – each computer instruction -- instead .  Appropriate correction is required.
Line 3, recited to include the limitation, “having at least one lane” should be changed to, for example – having the at least one lane -- instead .  Appropriate correction is required.

As to claim 4:
Line 1, recited to include the limitation, “wherein a speculative lane” should be changed to, for example – wherein [[a]] the speculative lane -- instead .  Appropriate correction is required.
Lines 5-6, recited to include the limitation,
“creating for each subvector a digital mask that can identify the subvector, and that can recreate the subvector from the instruction vector” should be changed to, for example
 – creating for each subvector a digital maskto identify the subvector, and to recreate the subvector from the instruction vector -- instead .  Appropriate correction is required.

As to claim 6:
Lines 1-3, recited to include the limitation,
 “wherein a speculative lane optimization includes at least one optimization, each of which being applied substantially in a same pass, the at least one optimization including at least one of: a dead lane elimination” raise term of degree and should be changed to, for example,
 –wherein [[a]] the speculative lane optimization includes at least one optimization, each of which being applied 

As to claim 8:
Lines 1-3, recited to include the limitation, “wherein a speculative lane optimization includes at least one threshold parameter allowing control over the degree of speculation” should be changed to, for example,
-- wherein [[a]] the speculative lane optimization includes at least one threshold parameter allowing control over [[the]] a degree of speculation—instead. Appropriate correction is required.

As to claim 10:
Lines 5-6, recited to include the limitation, “that are to be used by the computer instructions causing the selected optimization problem” should be changed to, for example, 
-- 

As to claim 14:
Line 2, recited to include the limitation, “each instruction ” should be changed to, for example, -- each computer instruction – instead. 
Line 14, recited to include the limitation, “using, by the subsequent instructions, the instruction mask where it can be used.” Should be changed to, for example, 
--using, by the subsequent instructions, the instruction mask 

As to claim 15:
Line 3, recited to include the limitation, “two instructions” should be changed to, for example – two computer instructions– instead. 
Lines 5-6, and 10-11, recited to include the limitation, “ two instructions” should be changed to, for example – the two computer instructions– instead. 
Lines 5, 6-7, and 10, recited to include the limitation, “a common lane” should be changed to, for example – [[a]] the common lane – instead. 
Line 8-9, recited the limitation, “creating parts, superparts and broadcast parts for the two instructions having a common lane, based on their common lanes;” should be changed to, for example,
	--creating parts, superparts and broadcast parts for the two computer instructions having [[a]] the common lane
Appropriate correction is required. 

As to claim 17:
Line 3, recited to include the limitation, “iterating over the instructions of a set of instructions;” should be changed to, for example,
-- iterating over the computer instructions of [[a]] the set of computer instructions; -- instead. 
Lines 6 and 9, recited to include the limitation, “the instruction” should be changed to, for example, -- the computer instructions – instead. Appropriate correction is required.

As to claim 18:
 Line 8,  recited to include the limitation, “each instruction for” should be changed to, for example – each computer instruction -- instead .  Appropriate correction is required.
Line 3, recited to include the limitation, “having at least one lane” should be changed to, for example – having the at least one lane -- instead .  Appropriate correction is required.
Further regarding to claim 18, per line 2, 4, 5, and 6, recited the limitation “ hardware support for” just an intentional use, which appears not give positive weight to the phrase that follows (e.g., “at least one vector lane…”, “the reading and extraction…”). Similar notation also applies to line 7, which recited the limitation “operative for” just an intentional use, which appears not give positive weight to the phrase that follows (e.g., “receiving…and applying ”).  Appropriate correction is required.

As to claim 19:
Line 1, recited to include the limitation “The apparatus of claim 18” should be changed to, for example –The computer processor of claim 18 -- instead .  Appropriate correction is required.
Claims 2-3, 5, 7, 9, 11-13, and 16 are also objected to for being depended upon the objection of base claim 1. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 8, 9, 11, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhandari et al. (US 20210042099 A1, hereinafter Bhandari). 
As to claim 1, Bhandari discloses a method of compiling computer instructions comprising:
 receiving a set of computer instructions targeted for execution on a processor (-- e.g., program source code 301, Figure 3 compiled into SIMD instruction for execution on a target processor having SIMD feature such as central processing units (CPUs) and graphics processing units (GPUs)) that support the execution of SIMD instructions. – see at least 0013, 0016, Figure 3 and associated text), each instruction for operating on at least one lane of an input vector having at least one lane –(e.g.,  program source code 301, Figure 3 compiled into SIMD instruction for execution on a target processor such as GPU or CPCU  having at least at least four lanes or more --see at least 0014-0016, Figure 1, 0023, 0029, and associated text); and
applying to the set of computer instructions at least one compiler optimization that makes use of dynamic programming techniques – (e.g., compiler 300 applies the selection of a suitable subset of vector packings (305) (optimization ) from the program source code 301 (set of computer instruction), in which the 305  is accomplished using a Dynamic Programming Technique or a search process such as A* and providing the selection of the subset of vector packaging to the vector code generator 306 to generate the executable vector code 307 (e.g., SIMD instructions)  includes the instructions for placing values in vector registers according to the selected vector packings and performing the operations on the values in parallel (e.g., via SIMD instructions) on the target processor. – see at least 0029, 0034-0036, 0043, 0050-0053, Figure 3, 6, 8, and associated text).
As to claim 18, Bhandari discloses computer processor operative to compile instructions (e.g., Computing system 200 includes a processing unit 204. In one embodiment, the processing unit 204 includes multiple processing cores that reside on a common integrated circuit substrate. The processing unit 204 receives and executes instructions 209 that are stored in a memory system 206. At least a portion of the instructions 209 defines a compiler program that receives program source code (e.g., for an application) and compiles the source code to generate a set of instructions for the program that are executable by the processing unit 204. The compiling process includes the automatic vectorization process utilizing a DDAG and compatibility graph to generate vector packings – see at least 0027, Figure 1-3, and associated text) ., comprising: hardware support for at least one vector having an arbitrary number of lanes up to at least four, hardware support for the reading and extraction of individual vector lanes, hardware support for the reading and extraction of contiguous vector lanes, hardware support for the reading and extraction of broadcast vectors lanes( e.g.,  program source code 301, Figure 3 compiled into SIMD instruction for execution on a target processor such as GPU or CPCU  having at least four lanes or more --see at least 0014-0016, Figure 1, 0023, 0029, 0040-0041, and associated text); and operative for: 
receiving a set of computer instructions targeted for execution(-- e.g., program source code 301, Figure 3 compiled into SIMD instruction for execution on a target processor having SIMD feature such as central processing units (CPUs) and graphics processing units (GPUs)) that support the execution of SIMD instructions. – see at least 0013, 0016, Figure 3 and associated text), each instruction for operating on at least one lane of an input vector having at least one lane–(e.g.,  program source code 301, Figure 3 compiled into SIMD instruction for execution on a target processor such as GPU or CPCU  having at least at least four lanes or more --see at least 0014-0016, Figure 1, 0023, 0029, and associated text); and 
applying to the set of computer instructions at least one compiler optimization that makes use of dynamic programming techniques – (e.g., compiler 300 applies the selection of a suitable subset of vector packings (305) (optimization ) from the program source code 301 (set of computer instruction), in which the 305  is accomplished using a Dynamic Programming Technique or a search process such as A* and providing the selection of the subset of vector packaging to the vector code generator 306 to generate the executable vector code 307 (e.g., SIMD instructions)  includes the instructions for placing values in vector registers according to the selected vector packings and performing the operations on the values in parallel (e.g., via SIMD instructions) on the target processor. – see at least 0029, 0034-0036, 0043, 0050-0053, Figure 3, 6, 8, and associated text).
As per claims 2 and 19, Bhandari discloses wherein the dynamic programming techniques include creating from a vector a table of subvectors (e.g.,  One embodiment of an automatic vectorization process addresses the above issues by generating a set of all possible vector packings based on a dependency graph, then selecting an optimal subset of vector packings based on a greedy set cover selection mechanism – see  least 0023, 0040-0041) , a subvector including at least one of a part including a single lane of the vector – see at least 0034, , a superpart including contiguous lanes of the vector (e.g., multiple load operations directed to adjacent memory locations (since memory access operations directed to adjacent memory locations are compatible with each other) are grouped into a single candidate vector packing choice that represents a single parallel load operation for loading consecutive values into a vector register—see at least 0040-0041), and a broadcast part including lanes having the same value as a lane of the vector (e.g., For each clique that is found, nodes in the same clique represent operations that are candidates to be vectorized together (i.e., the results of the operations are placed in consecutive lanes of the same vector register). – see at least 0033, 0040-0041) .  
As to claim 3,  Bhandari discloses wherein the at least one compiler optimization includes a speculative lane optimization – (e.g., Vector code is generated via compiler for the selected subset of vector packings – lane optimization -- . Performing automatic vectorization according to this process results in efficient code for processing units (e.g., CPUs and GPUs) supporting SIMD operations .—see at least 0023, Figures 1, 3, and associated text). 
As to claim 8, Bhandari discloses wherein a speculative lane optimization includes at least one threshold parameter allowing control over the degree of speculation, according to custom requirements—see at least 0023, 0035, Figures 1, 3, and associated text.
As to claim 9,  Bhandari discloses wherein the at least one compiler optimization includes an analysis- guided lane optimization– (e.g., Vector code is generated via compiler for the selected subset of vector packings – lane optimization -- . Performing automatic vectorization according to this process results in efficient code for processing units (e.g., CPUs and GPUs) supporting SIMD operations .—see at least 0023, Figures 1, 3, and associated text).  
As to claim 11, Bhandari discloses wherein an analysis-guided optimization is a shuffle elimination, and further comprises: for each operand of a set of instructions, determining the largest subvector, for each instruction, determining the subvectors based on its operands – see at least 0034-0035.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari in view of Choi et al. (US 5327561 A, hereinafter Choi).
As to claim 12, it is to note that Bhandari does not explicitly disclose, but Choi, in an analogous art, discloses wherein an analysis-guided optimization is a constant propagation – (e.g., using optimization via constant node propagation as such,  “At the nodes output, the constant information is directly propagated, again without insertion of an edge. The sparse graph also accommodates demand-driven situations in which a data flow solution is sought for a subset of flow graph edges – see Choi, at least col. 3: 1-11).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using constant propagation as seen in Choi into Bhandari’ s teaching  for further optimizing via saving time by elimination the need of assignment same value throughout code.
As to claim 13, modified Bhandari with Choi discloses wherein a constant is propagated during the same pass as when a mask is generated-- see Choi, at least col. 3: 1-11.  
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandari in view of Van Dyke et al. (US 5175856 A, hereinafter Van Dyke).
As to claim 16, it is to note that Bhandari does not explicitly disclose, but Van Dyke, in an analogous art, discloses wherein the analysis-guided optimization is a lane constant subexpression elimination (lane-CSE) – (e.g., The optimizer 203 attempts to improve the HF code so that faster-running object code will result by performing several language and machine-independent optimizations. The optimizer 203 performs aggressive optimizations, which include automatic threading of source code, automatic vectorization of source code, interprocedural analysis for better optimizations, and automatic in-lining of procedures as discussed in greater detail hereinafter. The optimizer 203 also performs advanced dependence analysis to identify every opportunity for using the vector capabilities of the preferred multiprocessor system. The same dependence analysis is used to do multithreading, which makes it possible to concurrently apply multiple processors to a single program. The optimizer also applies a wide range of scalar optimizations to use the scalar hardware in the most efficient manner. Scalar loop optimizations, such as strength reduction, induction variable elimination, and invariant expression hoisting are performed on loops that cannot be vectorized or automatically multithreaded. Global optimizations are performed over an entire procedure. They include: propagation of constants, elimination of unreached code, elimination of common subexpressions, and conversion of hand-coded IF loops to structured loops. In-lining of procedures automatically pulls small, frequently used procedures inline to eliminate procedure call overhead. – See Van Dyke, at least col. 11: 39-67). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate function optimizer 203 teaching of Van Dyke into Bhandari’ s teaching  for further optimizing execution call overhead by elimination of common subexpression as seen in Van Dyke (e.g., col 11: 39-67).
Allowable Subject Matter 
11.	Claims 4-7, 10, 14-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as further rewritten or amended to overcome the objection, set forth in this Office action. 
Conclusion
12.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Baghsorkhi et al. (US 20150268940 A1) discloses automatic loop vectorization include a computing device with an optimizing compiler.
Collard et al. (US 7673296 B2) discloses scheduling optional instructions in a compiler targets a processor.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192